Citation Nr: 1223849	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  99-01 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total rating based on individual unemployability (TDIU) 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1967 to February 1968. 

This matter was last before the Board of Veterans' Appeals (Board) in February 2011, on appeal from May 1998 and June 2000 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). The Board then denied the Veteran's claim.  The Veteran appealed and in March 2012, the Court issued an order granting the parties' Joint Motion to vacate the Board's decision and remand the case to the Board for compliance with the Joint Motion.

The Court has held that a total compensation rating based upon individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claim for a higher evaluation includes a claim for TDIU. 


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by such symptoms as cognitive impairment, sleep disturbances, an inability to care for himself, hallucinations, and difficulty adapting to stressful circumstances.  He has occupational and social impairment with deficiencies in most areas. Global Assessment of Functioning (GAF) scores ranged from 15 to 65.

2.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating of 70 percent, but no greater, for PTSD are approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011). 

2. The criteria for entitlement to TDIU are approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in May 2005, March 2006, August 2006, March 2008, and March 2009 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in July 2000, April 2001, March 2006, and March 2009.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that the symptoms of his PTSD warrant a rating in excess of 50 percent.  With resolution of the doubt in favor of the Veteran, his symptoms approximate the criteria for a 70 percent rating.  Therefore, the Veteran's claim is granted to this extent.  

Disability evaluations are determined by the application of the Schedule. 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 


Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). 

In a March 1997 decision, the RO granted the Veteran's service connection claim for PTSD and assigned a 10 percent rating, effective July 21, 1994. 38 C.F.R. § 4.130, Diagnostic Code 9411. The Veteran filed his present claim in July 1997 and in an April 1999 RO decision, his disability rating for PTSD was increased from the initial 10 percent to 50 percent, effective August 7, 1997. The Veteran appealed this decision.  A February 2002 rating decision denied the Veteran's claim for a total rating based on individual unemployability. 

A Board decision in September 2009 denied the Veteran's claim, stating that the evidence does not show entitlement to a higher rating based on the Veteran's symptoms and GAF scores. The Veteran appealed this claim to the Court. In June 2010, the Court issued an Order granting a Joint Motion, which stated that the Board did not adequately consider all the evidence, specifically the Veteran's GAF scores, and did provide adequate reasons and bases for why the GAF scores were not fully considered. Additionally, the Court stated that the Board did not adequately consider a staged rating for the Veteran's PTSD. 

In February 2011, the Board issued a decision, again denying the Veteran's claim for an increased rating.  The Veteran again appealed to the Court and in March 2012, the Court issued another Order granting a February 2012 Joint Motion.  In this Joint Motion, the parties stated that the Board failed to adequately address why the evidence does not show that the Veteran's symptomatology approximates the criteria for a higher disability rating.  In the present decision, the Board will address the parties' contentions. 

The criteria for rating psychiatric disability are contained in the General Rating Formula. 38 C.F.R. § 4.130. Under the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).   The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- IV). A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), an occasional failure to maintain minimal personal hygiene, or gross impairment in communication. A score of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). A score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently assaults younger children, is defiant at home, and is failing at school). A score of 41- 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job). A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). A GAF score of 61-70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning well, with some meaningful interpersonal relationships. See Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV). 


The record indicates that in August 1997, the Veteran submitted an opinion from his psychiatric nurse specialist.  She stated that the Veteran is unable to work due to his PTSD symptoms, including flashbacks, memories of his military experience, and an inability to concentrate as a result of his medication.  

The Veteran underwent a VA examination in November 1997.  The Veteran reported nightmares, social isolation, difficulty sleeping, depression, and poor memory.  He stated that he had regular contact with his sisters but did not have contact with his children.  

Objective findings by the VA examiner showed the Veteran was alert, fully oriented, appropriately dressed, and cooperative.  His affect was full and appropriate to include a depressed mood.  The Veteran exhibited distress, tearfulness, and anger when discussing his Vietnam experience and his current difficulties coping with life.  He denied current suicidal ideation. Speech was normal with no signs of a thought disorder, auditory or visual hallucinations, or delusions.  Memory appeared intact, comprehension was normal, and the Veteran showed adequate judgment and poor to fair insight.  The examiner diagnosed PTSD and polysubstance abuse in full remission and assigned a GAF score of 56.   

In March 1998, his physician opined that the Veteran's disability is permanent and total.  

In an April 1998 VA treatment note, the Veteran affirmed psychiatric symptoms of depression and sleep disturbance. The examiner maintained a PTSD diagnosis, but also added major depressive disorder and chronic pain disorder as diagnoses. 

A January 1999 letter from the Veteran's physician noted that the Veteran continued to experience intrusive thoughts, flashbacks, poor concentration, and poor memory.  The doctor stated that the Veteran was separated from his wife since 1974 and had no relationship with his children.  He opined that the Veteran is unable to hold a job and is permanently disabled.  

A VA examination was conducted in June 1999.  The Veteran reported recurrent, intrusive, distressing recollections of traumatic events.  He also reported flashbacks three to four times per week and a single panic attack the prior year.  The Veteran had decreased interest or participation in activities and feels detached and estranged from people.  He had a restricted range of affect and stated that he did not see a future for himself.  He had irritability, outbursts of anger, difficulty concentrating, hypervigilance, on and off depression, and auditory and visual hallucinations.  The Veteran denied other psychotic or manic symptoms and homicidal or violent intent.    The Veteran denied contact with his four children.

Upon mental status examination, the examiner found the Veteran to be alert and cooperative, with average grooming and hygiene.  The Veteran described his mood as "okay" and did not appear depressed, anxious, or distressed; however, the examiner found his affect to be constricted.  The Veteran denied suicidal or homicidal ideation, delusions, or other psychotic symptoms.  The examiner found his memory intact although the Veteran's immediate recall was impaired. Judgment and insight were fair with no impairment of thought process or communication, no inappropriate behavior, and a normal rate and flow of speech.  

The examiner diagnosed PTSD and assigned a GAF score of 63.  He opined that the Veteran is capable of managing his benefit payments and he appears to be socially impaired by his PTSD to a moderate extent. 

In April 2000, a VA treatment record showed that the Veteran experienced intrusive thoughts, nightmares, and depression.  He stated that his worst problem is isolation.  The Veteran was pleasant and cooperative with adequate hygiene and appropriate appearance.  He was anxious with a flat affect, limited insight, but fair judgment.  The Veteran reported auditory hallucinations, but no delusional thinking or paranoia was noted.  The examiner diagnosed PTSD and polydrug dependence (in remission) and assigned a GAF score of 44.  

In a May 2000 VA treatment note, the Veteran complained of sleep disturbances and affirmed social isolation. He also reported memory impairment. The examiner maintained a PTSD diagnosis and assigned a GAF score of 45. There was no notation of suicidal ideation or hallucinations. 

In July 2000, the Veteran underwent a PTSD examination. He reported needing social isolation to function. Additionally, he complained of irritability, sleep disturbances, and low energy. On mental status examination, the examiner found the Veteran to be oriented to person, place, and time. His thoughts were goal directed, and his judgment and insight appeared intact. The examiner noted that there was no change in affect or motor movement during discussion of military events. The VA physician diagnosed PTSD and assigned a GAF score of 60 to 65. He explained the assigned GAF score by relating that the Veteran displayed a mild baseline level of anxiety, sleep disturbance, and social isolation. However, he noted that there were no symptoms of suicidal ideation, incoherent speech, or impaired thought process.  

In a September 2000 neuropsychology consultation report, the physician opined that the Veteran's long history of alcohol and drug abuse can best explain his pattern of neurocognitive dysfunction.  

VA treatment notes from November 2000 reflected that the Veteran experienced a significant decrease in cognitive function. The Veteran reported impaired memory, sleep disturbances, and depression. His decreased cognitive abilities prevented him from continuing with group therapy.  The Veteran demonstrated no ability to intake new information.  He also endorsed psychotic-like symptoms, such as a history of olfactory and visual hallucinations.

Upon mental status examination, the Veteran had appropriate behavior and hygiene. His speech was normal, but maintained a slow thought process. The Veteran denied hallucinations, delusions, and suicidal or homicidal ideations. The examiner found the Veteran to have limited memory based on his inability to recall the name of the president or date. He noted that the severe memory impairment may be a result of past substance abuse.  He diagnosed PTSD; substance abuse in remission; and amnesic syndrome due to substance abuse.  A GAF score of 15 was assigned due to memory problems and resulting difficulty with reason.  The physician opined that the Veteran was unable to work in any setting due to his PTSD and amnesic syndrome.

The Veteran underwent a VA examination in April 2001. The Veteran reported memory loss and visual hallucinations.  He lives with his mother and father.  He is separated from his wife and sees his daughter once every 2 months and his son approximately once a week.  He attends therapy group and stated that he enjoys socializing there.  The Veteran also reported enjoying attending church and going to the movies.  The Veteran denied a history of violence and current suicidal intent.  

Upon mental examination, the examiner noted an appropriate affect and speech and good eye contact, but with circumstantial thought processes. He described the Veteran's behavior as pleasant. The Veteran denied suicidal or homicidal ideations and reported that he was able to maintain activities of daily living. The Veteran was able to recall three items when his memory was tested and was able to recall the current and past president.  The Veteran denied panic symptoms, obsessional behavior, and symptoms of mania.  He stated that he was calm when alone.  The Veteran also reported nightmares, avoidance of military triggers, and hypervigilance.  No evidence of flashbacks was found.  The VA examiner concluded that the Veteran continued to meet the minimal criteria for PTSD and assigned a GAF score of 65. The examiner opined that his GAF score is primary due to his cognitive disorder.  Specifically, in the decline from 100 to the score of 65, 20 points would be due to the cognitive disorder and 15 points to the PTSD diagnosis.  

Mild psychosis, visual hallucinations, and an increase in flashbacks were noted in July 2001.  An August 2001 treatment record indicates that the Veteran's hallucinations were gone and his flashbacks were under control. He still had slight paranoia. In October 2001, the Veteran again reported "seeing things" in the form of shadows in the corners of his eyes. In November 2001, the Veteran denied having seen any shadows in over a week. 

VA treatment notes in 2002 reflected counseling for psychiatric symptoms, including depression, memory impairment, and visual hallucinations. A September 2005 VA treatment note reflected that the Veteran continued to have visual hallucinations, which he described as bugs and shadows. He reported that his current medication regimen significantly alleviated the hallucinations.  He also endorsed symptoms of depression, low motivation, poor concentration, and insomnia.  The Veteran denied suicidal or homicidal ideations and violence.  The VA psychologist described the Veteran's insight and judgment as "fair" and noted a constricted affect sand full orientation.  He noted the symptoms of depressed mood, insomnia, visual hallucinations, and substance abstinence as target items for continuing treatment. 

A December 2005 record notes that the Veteran is tired and bored. His sleep, appetite, concentration, and energy levels were described as baseline. The Veteran denied audio or visual hallucinations and suicidal or homicidal ideations. He was assigned a GAF score of 45. 

The Veteran was afforded a VA examination in March 2006.  He reported good relationships with his family members.  The Veteran had a long history of drug and alcohol abuse, but denied cocaine or heroin abuse in the previous 2 to 3 years.  He stated that a typical day included visiting family, watching TV, and taking a walk.  For fun, he reported playing cards and going to the movies.  He denied suicidal or homicidal ideations.  The Veteran affirmed having memory problems, sleep disturbances, and auditory and visual hallucinations.  The examiner noted that the hallucinations may be substance induced persisting hallucinations.  The Veteran stated that his medications have helped his depression and "the voices."    

On a self report Veterans History Questionnaire, the Veteran reported "often experiencing" during the past month: distressing memories, poor appetite, insomnia, poor care of himself, memory problems, visual and auditory hallucinations, and difficulty concentrating.  The Veteran reported "sometimes experiencing" depression, anxiety, confusion regarding his feelings, sexual problems, loneliness, and financial trouble.  

Upon psychological examination, the Veteran was noted to have an appropriate affect and hygiene.  He was neatly groomed and appropriately dressed. Mild psychomotor slowing was evident.  His speech was slow, but coherent, affect was appropriated and constricted, and his mood was anxious.  The examiner noted a short attention span and a logical and goal directed thought process.  The Veteran admitted to having some vague paranoid feelings, but did not appear to have systemized delusional belief, as opposed to general social discomfort.  The Veteran was oriented as to person and place but gave the incorrect year.  The Veteran denied homicidal or suicidal ideation, panic attacks, episodes of violence, and problems with activities of daily living. The Veteran endorsed sleep impairment, auditory and visual hallucinations, and mild obsessive behaviors, such as checking his room daily for "rat holes and dirty dishes."  

The examiner diagnosed PTSD, psychotic disorder, and polysubstance dependence in sustained partial remission. The examiner assigned a GAF score of 45 to reflect the then- present symptoms. He noted that based on the Veteran's history, the PTSD symptoms are related to his past substance abuse, with the subsequent development of psychotic symptoms of hallucinations. The examiner also found that the Veteran was incapable of managing his financial affairs, as he reported that his sister had paid his bills since August and he is considering filing for bankruptcy.

A June 2007 addendum to this examination report noted that while the Veteran was diagnosed with multiple disorders, i.e. PTSD, psychotic disorder  NOS, and polysubstance dependence, sustained partial remission, it is as least as likely as not that the Veteran's PTSD symptoms significantly impair his social and occupational functioning.  

The Veteran was reexamined in November 2007.  His sister accompanied him to the examination.  She reported that she lives in a separate apartment, approximately 50 feet away from the Veteran, and she provides extensive supervision of the Veteran.  The Veteran also noted that he had a girlfriend.  

Regarding his symptoms, the Veteran reported seeing "bugs and shadows" out of the corners of his eyes and hearing buzzing, but denied other auditory hallucinations.  He also reported that while he still experiences nightmares a couple times per month, some of his sleep disturbances had subsided. He spent time primarily with his girlfriend.  He reported poor eating habits.  His sister supervises most of his daily activities.  While she did not characterize herself as his caregiver, his sister performed the cooking, cleaning, laundry, and shopping.  She also pays his bills and attends to his financial responsibilities.  The Veteran stated that he spends most of his time sleeping and watching TV. Although he has friends in the area, he tends to stay at home.  He did report spending a great deal of time with his girlfriend.  The Veteran also reported drinking beer and smoking marijuana.  He had a prior history of cocaine and heroin abuse in the 1980's until the 1990's.   

Upon mental examination, the Veteran dismissed attempts at gross mental status assessment with the statement that "I can't remember things." The examiner noted his math skills were poor, thought processes were moderately impaired, communication skills were at a very simple level, his speech was slow, and he was very circumferential in his responses.  The Veteran denied suicidal or homicidal ideation, but affirmed some visual hallucinations.  

The examiner diagnosed PTSD, chronic, moderate; schizoaffective disorder, depressive type with aspects of dependant personality; continuous alcohol, cannabis, and nicotine dependence; and opioid and cocaine dependence in sustained full remission.  He assigned a GAF score of 38. 
	
The examiner opined that the Veteran had a long history of hallucinations, flattened affect, complaints of extreme tiredness, anhedonia, social isolation except for primary family members, depression, and functional impairment.  The examiner further opined that the Veteran could not function on his own, without the care and supervision of his sister. The examiner also indicated that the Veteran poor level of functioning is more determined by his schizoaffective disorder, which is more likely than not related to his long history of drug and alcohol abuse, rather than the PTSD.  

A VA treatment note from August 2008 noted that the Veteran had not been seen at the mental health clinic in 14 months. The physician reviewed the Veteran's medication regimen and noted that the Veteran was happy with it. The Veteran described his mood as fair and denied any hallucinations or suicide ideation. The physician described both the Veteran's PTSD and psychotic disorder as "stable." A GAF score of 45 was assigned. 

The Veteran was also afforded a March 2009 VA examination. He affirmed present symptoms of sleep disturbance, nightmares, irritability, and social isolation.  The Veteran reported that he had last worked as a dishwasher 10 years prior; however, he had difficulty with coworkers and supervisors due to his PTSD symptoms. The Veteran reported a good relationship with his parents and siblings.  

Upon mental status examination, the examiner noted appropriate appearance and hygiene. His mood was anxious and depressed and his affect was abnormal. The examiner observed irritability, impaired impulse control, and outbursts of anger. There were no visual or auditory hallucinations or suicidal ideation. However, the examiner noted an impaired memory absent abstract thinking. The Veteran's memory was mildly to moderately abnormal, in that the Veteran had difficulty with the retention of highly learned materials and remembering to complete tasks.  

The examiner diagnosed PTSD and assigned a GAF score of 50 for moderate symptoms present upon examination. He noted that the Veteran has occasional difficulty in performing activities of daily living and is limited in cognitive function, specifically understanding complex commands.  The examiner opined that the Veteran's PTSD causes distress and social functioning impairment.  The Veteran no longer socializes and has been unable to work for over 10 years.  The examiner concluded that the Veteran's psychiatric symptoms were mild to moderate and he was mentally capable of managing his benefit payments though he has occasional difficulty performing activities of daily living.  

The Veteran's PTSD symptoms primarily include: a history of hallucinations, depression, cognitive difficulties, social isolation, an inability to function independently at times, anxiety, depression, and sleep disturbance.  The Board finds that these symptoms most closely approximate the criteria for a 70 percent rating.  

The Veteran's GAF scores have ranged from 15 to 65, with an average score of 42.  These scores show serious symptoms with serious impairment in social and occupational functions.  His lowest score of 15 was primary attributable to a significant memory impairment in November 2000.  However, this significant impairment appears to have been temporary as neither a July 2000 VA examination nor an April 2001 VA examination report show a serious level of memory loss.  

Overall, the evidence shows a cognitive decline and an inability of the Veteran to follow complex commands, function independently and appropriately, and maintain occupational relationships.  His treatment records and VA examination reports show that he has impaired speech, a flattened or restricted affect, memory impairment, and impaired judgment and abstract thinking, as provided in the criteria for a 50 percent rating.  Additionally, the Veteran has impaired impulse control, obsessional rituals, and difficulty adapting to stressful situations as contemplated by the 70 percent rating.  

The Veteran also has a history of hallucinations and intermittent inability to perform activities of daily living, as evidenced by the need for his sister's care.  

While the Veteran's symptomatology is more severe that the 50 percent rating contemplates, at no point during the period on appeal was the Veteran totally occupationally and socially impaired.  There is no evidence of disorientation as to time and place, persistent danger of hurting himself or others, grossly inappropriate behavior, or memory loss for names of close relatives or own name. The records also show that the Veteran has maintained a close relationship with his parents and sister and has developed a relationship with his children.  Additionally, the records did not show that the Veteran had poor hygiene, suicidal ideation, or homicidal ideation.

The November 2007 and the March 2009 VA examiners proffered differing opinions regarding the Veteran's ability to live independently. Although in several instances the Veteran reported social isolation, the November 2007 VA examination report showed the Veteran living with his sister and spending time with a girlfriend.  The records also show that the Veteran had a good relationship with his sister and parents and, at times, had some contact with his children.  

The Veteran has been diagnosed with PTSD and substance abuse disorders.  Although some of the records have attempted to parse out which symptoms are due to his polysubstance abuse and which are due to his PTSD, overall, there is an inadequate basis in the record upon which to dissociate the symptoms of the Veteran's service-connected disability and his substance abuse disorders. See Mittleider, supra (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition). Therefore, all psychiatric symptoms noted are attributed to the service-connected acquired psychiatric disorder.

The Board finds that the Veteran's PTSD symptoms approximate the criteria for a 70 percent rating. Mauerhan, supra. The criteria contemplated by the 70 percent rating are based on occupational and social impairment with deficiencies in most areas.  The Veteran experiences depression, anxiety, cognitive decline, social isolation, sleep disturbance, and memory loss.  The June 2007 examiner opined that the Veteran's PTSD symptoms significantly impair his social and occupational functioning.  The March 2009 examiner opined that the Veteran's PTSD causes distress and social functioning impairment.  Although his symptoms have fluctuated in terms of their severity, the totality of the evidence, including the clinical findings, VA treatment records, and GAF scores shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas. Therefore, a rating of 70 percent but no higher is granted.  
	
The Board has considered entitlement to a staged rating based on the variances in the Veteran's symptomatology, including his hallucinations. However, as stated above, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas. While it appears that the Veteran's symptoms have periodically varied in their severity, these periods were not of such duration so as to warrant separate findings. With application of the benefit-of-the-doubt doctrine, the Board assigns a 70 percent rating for the entire period of the claim's pendency.


Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment. Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. 

The General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran. In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization. Thun, 22 Vet. App. at 116; see also 38 C.F.R. § 3.321(b)(1). The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate. Nearly all of the Veteran's psychiatric symptoms are contemplated in the 70 percent rating assigned, including his degree of work impairment.  Therefore, an extraschedular rating is denied. 

TDIU

As noted, a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also 38 C.F.R. § 3.156(b). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id. 

The Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected PTSD. He last worked in 1994. Overall, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). Total disability may or may not be permanent. Id. Total ratings are authorized for any disability or combination of disabilities for which the Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Board has granted an increased rating for PTSD to 70 percent. Based on this finding, the Veteran has the following service-connected disabilities:  PTSD, rated as 70 percent disabling; diabetes mellitus, Type II rated at 20 percent; bilateral diabetic peripheral neuropathies of the upper extremities, rated at 20 percent each; bilateral diabetic peripheral neuropathies of the lower extremities, rated at 10 percent each; tinnitus, rated as 10 percent; bilateral hearing loss, rated as 10 percent disabling; and residuals of an injury to the right ankle and foot, rated as 0 percent disabling.  38 C.F.R. §§ 4.16(a), 4.25. Therefore, the schedular percentage criteria for TDIU are met. 38 C.F.R. § 4.16(a). 

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Id.

The evidence of record supports the award of a TDIU. Although the Veteran appears able to perform many aspects of daily living, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case. See 38 C.F.R. § 4.10. A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a). Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

	
ORDER

For the entire period of the claim's pendency, a 70 percent disability rating for PTSD is granted. 

A TDIU is granted. 
	

____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


